 



Exhibit 10.15
PLATO LEARNING, INC.
1993 Employee Stock Purchase Plan
(As Amended and Restated Effective December 7, 2006)
     1. Purpose. The purpose of the 1993 Employee Stock Purchase Plan (the
“Plan”) is to provide employees of PLATO Learning Inc. (the “Company”) and all
corporations which are subsidiary corporations (within the meaning of section
424(f) of the Code) of which the Company is the common parent. (“Subsidiary
Companies”) with added incentive to continue in the employment of such companies
and to encourage increased efforts to promote the best interests of such
companies by permitting eligible employees to purchase shares of Common Stock of
the Company, par value $.01 per share (the “Stock”), at prices less than the
then current market price thereof. The Plan is an “employee stock purchase plan”
under section 423 of the Internal Revenue Code of 1986, as amended (the “Code”).
The Company and its Subsidiary Companies are sometimes hereinafter called
collectively the “Participating Companies.”
     2. Eligibility. Participation in the Plan shall be open to all Eligible
Employees of the Participating Companies. (“Eligible Employee”) shall mean any
individual who is an employee of the Company or a Subsdiairy Company for tax
purposes whose customary employment with the Company or a Subsidiary Company is
at least twenty (20) hours per week. No right to purchase Stock shall accrue
under the Plan in favor of any person who is not an Eligible Employee, and no
Eligible Employee shall acquire such right to purchase (i) if, immediately after
receiving such right, such employee would own 5% or more of the total combined
voting power or value of all classes of stock of the Company or any
Participating Companies (as defined in section 424(f) of the Code), taking into
account in determining stock ownership any stock attributable to such Eligible
Employee under section 424(d) of the Code; or (ii) which would permit such
Eligible Employee’s rights to purchase stock under all employee stock purchase
plans from time to time in effect of the Company and its Participating Companies
to accrue at a rate which exceeds $25,000 of fair market value of such stock for
each calendar year, all determined in the manner provided by section 423(b)(8)
of the Code.
     3. Effective Date of Plan; Purchase Periods. The Plan shall become
effective on such date as may be specified by the Board of Directors (the
“Board”) of the Company, provided that in no event shall the Plan become
effective unless within 12 months of the date of its adoption by the Board it
has been approved at a duly called meeting of the stockholders of the Company.
     Purchase Period shall mean each calendar quarter, starting on the first
business day and ending on the last business day of such calendar quarter
Purchase Date shall mean the last business day of such calendar quarter. The
first Purchase Period shall commence on the date designated by the Board or a
committee of directors not eligible to participate in the Plan (the “Committee”)
designated by the Board to administer the Plan and shall end on the first
Purchase Date thereafter. Each subsequent Purchase Period shall end on the
following Purchase Date. So long as the Plan remains in effect, a new Purchase
Period shall commence on the day immediately following the end of the preceding
Purchase Period.

-1-



--------------------------------------------------------------------------------



 



     4. Basis of Participation. Employees who are eligible at the adoption of
the Plan shall be entitled to enroll in the Plan 30 days after his date of hire.
If an employee shall not enroll in the Plan as of the day he first becomes
eligible to enroll in the Plan, he shall be entitled to enroll in the Plan as of
the first day of any subsequent Purchase Period. To enroll in the Plan, an
eligible employee shall execute and deliver a payroll deduction authorization
form (the “Authorization”) that shall become effective the first day of the next
Purchase Period immediately following the date on which such Authorization is
delivered. Each Authorization shall direct that payroll deductions be made by
the Participating Company who is the employer of the eligible employee enrolling
in the Plan for each payroll period ending during the period while such employee
is a participant in the Plan.
     The amount of each payroll deduction specified in an Authorization for each
such payroll period shall be an amount specified by the employee greater than or
equal to $5. The total amount deducted in any one calendar year shall not exceed
$21,250 (or such other amount that does not result in Purchases of Stock in
excess of the limit set forth in section 423(b)(8) of the Code).
     Payroll deductions shall be made for each employee in accordance with his
Authorization until his participation in the Plan terminates, his Authorization
is revised, or the Plan terminates, all as hereinafter provided.
     An employee may decrease the amount of his payroll deductions by filing an
executed and revised Authorization with his employer. The decrease shall take
effect as of the first day of the first full payroll period immediately
following the delivery of a revised Authorization. An employee may increase the
amount of his payroll deductions each quarter by filing an executed and revised
Authorization with his employer. The increase shall take effect as of the first
day of the next Purchase Period immediately following the delivery of a revised
Authorization. An employee may suspend payroll deductions at any time. Such
suspension shall not terminate the employee’s participation in the Plan and
shall not affect his rights under the Plan. The suspension shall take effect as
of the first day of the first full payroll period immediately following the
delivery of a revised Authorization. Payroll deductions shall resume as of the
first day of the first full payroll period immediately following the delivery of
a revised Authorization. No other changes shall be permitted except that an
employee may elect to terminate his participation in the Plan as hereinafter
provided.
     Each participating employee’s payroll deductions shall be credited to his
purchase account under the Plan. Employees are not permitted to make lump sum
contributions to purchase accounts established on their behalf. On each Purchase
Date, the amount in each purchase account will be applied to the purchase of the
number of whole or fractional shares of Stock determined by dividing (i) such
amount by (ii) the Purchase Price (as hereinafter defined) for such purchase
period.

-2-



--------------------------------------------------------------------------------



 



     5. Purchase Price. The purchase price (the “Purchase Price”) per share of
Stock hereunder for any Purchase Period shall be 85% of the fair market value of
a share of Stock on (a) the beginning of the Purchase Period (or the date
Authorization, if later there within), or (b) the Purchase Date, whichever is
lower; provided that if such percentage results in a fraction of one cent, the
Purchase Price shall be rounded to the closest full cent. The fair market value
of a share of Stock for any Purchase Period shall be deemed to be the closing
price of the Stock on the NASDAQ National Market System on either the first or
last business day of the Purchase Period, or if there shall be no such sale of
the Stock on such day, then on the first or last business day within the
Purchase Period that the NASDAQ National Market System is open for business. In
no event, however, shall the Purchase Price be less than the par value of the
Stock.
     6. Issuance of Shares. The shares purchased on behalf of each Eligible
Employee participating in the Plan will be considered to be issued and
outstanding to his credit as of the close of business on the Purchase Date. As
soon as practicable after each Purchase Date, individual statements showing the
number of shares of Stock purchased on that Purchase Date on behalf of each
participant will be delivered to each participant. Upon request, a participant
may receive a stock certificate for whole shares of Stock that are purchased on
the Purchase Date. As of the Purchase Date, those shares of Stock will be issued
or registered to a nominee for the benefit of the Eligible Employee. The shares
of Stock owned by each such employee shall be held in an individual trust
account established with an institutional trustee on behalf of each participant.
An employee may request that a stock certificate be issued to him evidencing the
number of shares of Stock purchased on his behalf under the Plan for which he
has not previously received a stock certificate, except that no certificate
shall be issued for less than nine shares. Notwithstanding the foregoing, an
employee may request that a stock certificate be issued for his full shares when
the Plan is terminated. Certificates will not be issued for fractional shares.
At such time as the Plan is terminated, a cash payment will be made for the
purchase by the Company of any amount credited to each employee in his purchase
account, along with a cash payment in lieu of fractional shares owned by an
employee based upon the closing price of the Stock on the NASDAQ National Market
System on the date such termination takes effect, or if there shall be no such
sale of the Stock on such date, then on the next following business day on which
there shall have been such a sale.
     No interest shall at any time accrue with respect to any amount credited to
an employee’s purchase account. After the close of each Purchase Period, a
report will be made to each employee participating in the Plan stating the
entries made to his purchase account, the number of shares purchased and the
applicable Purchase Price.
     7. Designation of Beneficiary. A participant may file a written designation
of a beneficiary who is to receive any shares of Stock and cash, if any, from
the participant’s account under the Plan in the event of such participant’s
death subsequent to the end of a Purchase Period but prior to delivery to him or
her of such shares of Stock and cash. In addition, a participant may file a
written designation of a beneficiary who is to receive any cash from the
participant’s account under the Plan in the event of such participant’s death
prior to the Purchase Date of a Purchase Period.

-3-



--------------------------------------------------------------------------------



 



     Such designation of beneficiary may be changed by the participant at any
time by written notice. In the event of the death of a participant and in the
absence of a beneficiary validly designated under the Plan who is living at the
time of such participant’s death, the Company shall deliver such shares of Stock
and/or cash to the executor or administrator of the estate of the participant,
or if no such executor or administrator has been appointed (to the knowledge of
the Company), the Company, in its discretion, may deliver such shares of Stock
and/or cash to the spouse or to any one or more dependents or relatives of the
participant, or if no spouse, dependent or relative is known to the Company,
then to such other person as the Company may designate.
     8. Termination of Participation. An employee may at any time elect to
terminate his participation in the Plan. An employee’s participation in the Plan
because of termination of employment or eligible status shall occur the earliest
of (i) his cessation of eligibility under the Plan, (ii) his termination of
employment with the Participating Companies, and (iii) his death. The cash
credited on the date of such termination to such an employee’s purchase account
shall be returned to him or his legal representative promptly. Any shares of
Stock held for the benefit of such employee shall remain in the individual trust
account until he or his legal representative (i) instructs the trustee to sell
the shares on his behalf, or (ii) requests that certificates be issued in the
manner described in Section 6 of this Plan.
     9. Termination or Amendment of the Plan. The Company, by action of the
Board, or the Committee may terminate the Plan at any time. Notice of
termination shall be given to eligible employees, but any failure to give such
notice shall not impair the effectiveness of the termination.
     Without any action being required, the Plan will terminate in any event if
the maximum number of shares of Stock to be sold under the Plan (as hereinafter
provided in Section 13) has been purchased. If at any time the number of shares
remaining available for purchase under the Plan are not sufficient to satisfy
all then outstanding purchase rights, the Board or the Committee may determine
an equitable basis of apportioning available shares among all eligible employees
on whose behalf purchases would otherwise be made under the Plan.
     The Board or the Committee may amend the Plan from time to time in any
respect in order to meet changes in legal requirements or for any other reason;
provided, however, that no such amendment shall (a) materially adversely affect
any purchase rights outstanding under the Plan during the Purchase Period in
which such amendment is to be effected, (b) increase the maximum number of
shares of Stock which may be purchased under the Plan unless such an increase is
approved by the Company’s shareholders, (c) decrease the Purchase Price of the
Stock for any purchase period below 85% of the fair market value of the Stock on
the Purchase Date or (d) adversely affect of the Plan’s status as an employee
stock purchase plan under section 423 of the Code.
     10. Non-Transferability. Rights acquired under the Plan are not
transferable and may be exercised only by an employee.

-4-



--------------------------------------------------------------------------------



 



     11. Stockholders’ Rights. No eligible employee shall by reason of the Plan
have any rights of a stockholder of the Company until and to the extent he shall
acquire shares of Stock as herein provided.
     12. Administration of the Plan. The Plan shall be administered so as to
ensure that all eligible employees participating in the Plan have the same
rights and privileges as are provided by section 423(b)(5) of the Code.
     Members of the Committee may be appointed from time to time by the Board
and shall be subject to removal by the Board. The decision of a majority in
number of the members of the Committee in office at the time shall be deemed to
be the decision of the Committee.
     The Board or the Committee, from time to time, may approve the forms of any
documents or writings provided for in the Plan, may adopt, amend and rescind
rules and regulations not inconsistent with the Plan for carrying out the Plan
and may construe the Plan. The Board or the Committee may delegate the
responsibility for maintaining all or a portion of the records pertaining to
employees’ accounts to persons not affiliated with the Participating Companies.
All expenses of administering the Plan shall be paid by the Participating
Companies, as determined by the Committee.
     13. Maximum Number of Shares. The maximum number of shares of Stock which
may be purchased under the Plan is 200,000, subject, however, to adjustment as
hereinafter set forth. Stock sold hereunder will be authorized and unissued
shares. Subject to any required action by the shareholders of the Company, if,
during the term of the Plan, the Company shall effect a stock split or reverse
stock split or other capital readjustment, the payment of a stock dividend, or
other increase receiving compensation therefor in money, services or property,
then: (1) in the event of an increase in the number of such shares outstanding,
the number of Common Shares then subject to purchase hereunder shall be
proportionately increased, and the cash consideration payable per share shall be
proportionately reduced; and (2) in the event of a reduction in the number of
such shares outstanding, the number of Common Shares then subject to purchase
hereunder shall be proportionately reduced, and the cash consideration payable
per share shall be proportionately increased.
     14. Miscellaneous. Except as otherwise expressly provided herein, any
Authorization, election, notice or document under the Plan from an eligible
employee shall be delivered to his employer and, subject to any limitations
specified in the Plan, shall be effective when so delivered.
     The masculine pronoun shall include the feminine.
     The Plan, and the Company’s obligation to sell and deliver shares of Stock
hereunder, shall be subject to all applicable federal, state and foreign laws,
rules and regulations, and to such approval by any regulatory or governmental
agency as may, in the opinion of counsel for the Company, be required.

-5-